Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendments sufficiently overcome the previous objections, and thus the objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
temperature monitoring section in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such;
The temperature monitoring section will be interpreted to be a temperature sensor, as disclosed in paragraph 0025 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US20190126942A1), and further in view of Oh (20110160965A1).
Regarding claim 1, Goto teaches;
A vehicle driving system that controls switching between automatic driving by a vehicle and manual driving by a driver of the vehicle (taught as an assistance system that can switch between autonomous and manual driving, paragraph 0039), the vehicle driving system comprising: 
a microcontroller (taught as a display microcontroller, element 201, controlling the display unit as shown in Fig 5) configured to:  an operation for prompting the driver to switch to the manual driving during the automatic driving (taught as notification messages displayed on prompting to switch to manual mode, see Fig 6).
However, Goto does not teach;
a temperature monitoring section configured to monitor a temperature of an automatic driving ECU which controls the automatic driving; and 
(i) set a threshold temperature based on an equipment installed on the vehicle for cooling the automatic driving ECU, and (ii) control, based on the temperature of the automatic driving ECU and the threshold temperature.
Oh teaches; a temperature monitoring section (taught as a system protection logic, paragraph 0033) configured to monitor a temperature of a driving ECU which controls the driving (taught as the system protection logic calculating the temperature of the ECU, which controls steering motor M, paragraph 0033); and (ii) control, based on the temperature of the automatic driving ECU and the threshold temperature (taught as the ECU controls steering motor M based on the sensor temperature measured by temperature sensor Ts and the electric current measured from steering motor M, paragraph 0033). 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature sensing capabilities and actions as taught by Oh in the system taught by Goto in order to protect the ECU, and promote the occupants’ safety. ECUs can overheat and damage or break the components/performance, as taught by Oh (paragraph 0003), and Goto already teaches prompting a switch to manual mode when a problem, such as a sensor failure, is detected (Fig 6, G). When driving autonomously, having the steering break due to the ECU failing would likely cause an accident. Additionally, it is a common feature of electronics to have some sort of heat mitigation, as cited by Wikipedia [available to one of ordinary skill in the art prior to the effective filing date], such as a circuit breaker or emergency shutoff, to stop the circuit prior to a meltdown to protect it1.   
	While Oh does not teach; (i) set a threshold temperature based on an equipment installed on the vehicle for cooling the automatic driving ECU, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the threshold temperature based on the available equipment for cooling in order to more accurately prevent overheating. For example, it would be obvious to set a lower threshold for equipment that can only effectively cool the ECU by 5 degrees vs equipment that can effectively cool the ECU by 20 degrees, as the stronger cooling equipment can compensate for more generated heat. 

Regarding claim 2, Goto as modified by Oh teaches;
The vehicle driving system according to claim 1 (see claim 1 rejection), the microcontroller executes a first operation for prompting the driver to switch to the manual driving (taught as prompting the driver to switch to manual upon a sensor failure, Fig 6, G). However, Goto does not teach; wherein the threshold temperature is a first temperature threshold value, and in a case where the temperature of the automatic driving ECU becomes equal to or greater than the first temperature threshold value that is less than a temperature upper limit within which operation of the automatic driving is allowed.
Oh teaches; wherein the threshold temperature is a first temperature threshold value (taught as a critical temperature, paragraph 0052), and in a case where the temperature of the automatic driving ECU becomes equal to or greater than the first temperature threshold value that is less than a temperature upper limit within which operation of the automatic driving is allowed (taught as the critical temperature/ a predetermined temperature threhsold being used to prevent overheat [a temperature below the failure point], paragraph 0054).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a safety margin of temperature threshold as taught by Oh in the system taught by Goto in order to prevent damage to the ECU and promote the safety of the occupants.  
ECUs can overheat and damage or break the components/performance, as taught by Oh (paragraph 0003), and Goto already teaches prompting a switch to manual mode when a problem, such as a sensor failure, is detected (Fig 6, G), establishing a range of functionality for autonomous driving to effectively be ‘allowed’. When driving autonomously, having the steering break due to the ECU failing would likely cause an accident. Additionally, it is a common feature of electronics to have some sort of heat mitigation, such as a circuit breaker or emergency shutoff, to stop the circuit prior to a meltdown to protect it.   

It has been determined that claim 6 contains no further limitations apart from those previously addressed in claim 1. Therefore, claim 6 is rejected under the same rationale as claim 1.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US20190126942A1) as modified by Oh (20110160965A1), and further in view of Purcell (US6655326B2) and Tesla (2016 Tesla Model S Manual, NPL).
Regarding claim 3, Goto as modified by Oh teaches;
The vehicle driving system according to claim 2 (see claim 2 rejection). However, Goto does not teach; wherein the microcontroller sets the first temperature threshold value based on: 
the temperature upper limit; 
a predetermined time period; and 
a gradient of increase in the temperature of the automatic driving ECU.
Oh teaches; wherein the microcontroller sets the first temperature threshold value based on: the temperature upper limit (taught as a temperature of failure, paragraph 0054); 	
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the threshold based on the critical temperature as taught by Oh in order to further protect the ECU. Having the threshold be based on the critical temperature, where the circuit is destroyed, would be obvious, as one wants to prevent the circuit from being destroyed as taught in Oh (paragraph 0054). 
	However, neither Goto nor Oh teaches; a gradient of increase in the temperature of the automatic driving ECU.
Purcell teaches; a gradient of increase in the temperature of the automatic driving ECU (taught as determining the maximum rate that heat can be generated without exceeding the cooling capacity, column 2 lines 45-57).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the threshold based on the gradient/rate of temperature change as taught by Purcell in the system taught by Goto in order to further protect the ECU. A larger increasing gradient would indicate more rapid action is required to save the ECU, and is common in sensor/robotic systems of proportional, integral and differential (PID) control. Additionally, having a time period of reaction time associated for the PID control would be obvious, as that would define the amount of heat generated by the calculated gradient and further enable the prediction and action before the circuit reaches the critical failing temperature.
However, Goto, Oh nor Purcell teaches; a sufficient predetermined time period from a time when the first operation is executed to a time when the driver performs the switching to the manual driving.
	Tesla teaches; a sufficient predetermined time period from a time when the first operation is executed to a time when the driver performs the switching to the manual driving (taught as repeating alerts after a predetermined time from the first alert/notification, page 75 ‘Hold Steering Wheel’).	
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the time delay in-between alerts as taught by Tesla into the system taught by Goto in order to promote safe handoff to the driver. It would not make sense to hand off the steering to the driver if the driver does not have their hands on the steering wheel as that would likely result in an accident; Tesla instead performs an emergency stop (page 75). 

Regarding claim 5, Goto as modified by Oh teaches;
The vehicle driving system according to claim 3 (see claim 3 rejection). However, Goto does not teach; wherein the microcontroller changes the gradient of increase in the temperature of the automatic driving ECU based on a drive state of at least one of a rear air conditioner and a blower used for cooling the automatic driving ECU.
Purcell teaches; wherein the microcontroller changes the gradient of increase in the temperature of the automatic driving ECU based on a drive state of at least one of a rear air conditioner and a blower used for cooling the automatic driving ECU (taught as activating a fan [blower] or other cooling mechanisms, such as coolant, to cool/reduce the rate of heat generation [gradient] of the ECU, column 1 line 66 – column 2 line 5).  
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to cool off the ECU with air conditioning or a blower as taught by Purcell in the system taught by Goto as modified by Oh in order to help prevent damage to the ECU and preserve functionality of the vehicle. As taught by Purcell, failure of the ECU makes the vehicle inefficient, and only in some cases still possible to ‘limp home’ (column 1 lines 24-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US20190126942A1) as modified by Oh (20110160965A1), and further in view of Purcell (US6655326B2), Tesla (2016 Tesla Model S Manual, NPL) and official notice.
Regarding claim 4, Goto as modified by Oh teaches;
The vehicle driving system according to claim 2 (see claim 2 rejection). However, Goto does not teach; wherein in a case where the driver fails to switch to the manual driving even after execution of the first operation, and the temperature of the automatic driving ECU becomes equal to or greater than a second temperature threshold value that is greater than the first temperature threshold value but less than the temperature upper limit, the microcontroller executes a second operation for prompting the driver to switch to the manual driving.
	Tesla teaches; in a case where the driver fails to switch to the manual driving even after execution of the first operation, the microcontroller executes a second operation for prompting the driver to switch to the manual driving (taught as repeating the alert chime if the driver does not detect hands to switch to manual mode, page 75).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a second notification if the user does not act as taught by Tesla into the system taught by Goto in order to remind and further improve the safety of the occupants. Shifting from autonomous driving to manual driving without the driver’s awareness would be dangerous, and as such the switch should only be made if the driver is prepared and actively accepts/acknowledges the switch, such as what is taught by Tesla (page 75). The examiner asserts with official notice that repeated notifications is extremely common and would be obvious to one of ordinary skill in the art, as many common electrical appliances such as phone alarms, microwaves, ovens etc. will repeat the set alarm or alert until a response has been taken, such as pressing a button on the device.
	While the temperature of the automatic driving ECU becomes equal to or greater than a predetermined second temperature threshold value that is greater than the first temperature threshold value but less than the temperature upper limit is not explicitly taught by Goto, Purcell, Tesla nor Oh, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to trigger another alert before the temperature reaches the upper limit/failure point if the driver does not react. As taught by Purcell, a failure in the ECU could be dangerous and leave the driver without control more than limping home (column 1 lines 24-30). The examiner takes official notice that by triggering another alert, a common practice in many appliances as noted above, the system can remind the driver to respond, which can be helpful if the first alert was missed, prior to a critical failure point, where there is still time to react and avert damage to the ECU, and in turn, the occupants of the vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US20190126942A1) as modified by Oh (20110160965A1), and further in view of Purcell (US6655326B2).
Regarding claim 7, Goto as modified by Oh teaches;
The vehicle driving system according to claim 1 (see claim 1 rejection). However, Goto does not teach; wherein the microcontroller sets the threshold temperature based on a drive state of the equipment.
Purcell teaches; wherein the microcontroller sets the threshold temperature based on a drive state of the equipment (taught as adjusting the cooling rate to reduce the rate of heat generation, column 1 line 61-column 2 line 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold temperature based on the drive state/cooling rate as taught by Purcell in the system taught by Goto as modified by Oh in order to improve the operation of the ECU and prevent overheating. 

Response to Arguments
The applicant argues on pages 5-6 of the remarks that the amendments to the independent claims, specifically setting the threshold temperature based on the available equipment, is not taught by the prior art and should thus be allowable. The examiner respectfully disagrees. Using the specification of the equipment would be obvious in setting the response to cool or prevent overheating of the ECU. It would not make sense to program the system to try to cool the system more than it’s capable of, nor would it make sense to preemptively shutoff the system when the system is able to counteract the rate of heating. In other words, one would assume that a shutoff would occur at a temperature/time before reaching a temperature. In order to predict the temperature/time, one needs to know the rate of change of the temperature; where rate of change of temperature = rate of heating [aka heat generated by ECU system] – rate of cooling [aka heat extracted or cooled, which is limited by the equipment]. Any reasonable prediction of this rate of change requires knowledge about the rate of cooling, or the equipment capabilities.

The applicant argues on page 7 of the remarks that since independent claims are allowable, the dependent claims are also allowable. In light of the above rejections, this argument is rendered moot.

The applicant argues on page 7 of the remarks that new claim 7 is allowable as the prior art does not teach setting the threshold temperature based on a drive state of the equipment. In light of the above rejection, this argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=Overheating_(electricity)&oldid=824998521